Motion by the appellant husband to consolidate a pending appeal in Action No. 1 from an order granting to his wife a counsel fee, and a pending appeal in Action No. 2 from an order granting to the wife temporary alimony and a counsel fee, and to have both appeals heard together on separate records but on one brief, granted. Motion by appellant to stay the enforcement of said orders, pending determination of the appeals therefrom, granted on the following conditions: (1) that appellant shall continue to pay $100 per week to his wife on account of the temporary alimony; (2) that, pending the determination of the appeals, the sum of $9,000 heretofore deposited by him with the clerk of the court pursuant to the order to show canse on this motion, remain on deposit as security for the payment of any sums which appellant may be required to pay pursuant to the orders appealed from; and (3) that the consolidated appeals be perfected and argued at the March Term, commencing February 27, 1961. The consolidated appeals are ordered on the calendar for said term. Appellant is directed to serve and file his record and brief on or before February 28, 1961. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.